DETAILED ACTION
Status of the Application
	Claims 1-2, 4-10, 19-25 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment of claim 1 as submitted in a communication filed on 9/7/2021 is acknowledged.  
In a telephone conversation with Ms. Qing Lin on 9/14/2021, an agreement was reached to amend claims 9, 24 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 9-10, 24-25 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1-2, 4-8, 19-23 (elected invention; Group I) and the method of claims 9-10, 24-25 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Qing Lin on 9/14/2021.
Please replace claims 9 and 24 as follows:

9.	A method for producing homoserine or a homoserine-derived L-amino acid, comprising:
culturing the microorganism of claim 4 in a medium; and
recovering homoserine or a homoserine-derived L-amino acid from the microorganism or the medium.


culturing the microorganism of claim 19 in a medium; and
recovering homoserine or a homoserine-derived L-amino acid from the microorganism or the medium.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses homoserine dehydrogenases,  the Examiner has found no teaching or suggestion in the prior art of a homoserine dehydrogenase that has at least 95% sequence identity with the polypeptide of SEQ ID NO: 1, wherein said homoserine dehydrogenase has an isoleucine at the position corresponding to position 285 of the polypeptide of SEQ ID NO: 1, and/or a glutamine at the position corresponding to position 398 of the polypeptide of SEQ ID NO: 1.  Therefore, claims 1-2, 4-10, 19-25, directed to (i) a protein with homoserine dehydrogenase activity that has at least 95% sequence identity with the polypeptide of SEQ ID NO: 1, wherein said protein has an isoleucine at the position corresponding to position 285 of the polypeptide of SEQ ID NO: 1, and/or a glutamine at the position corresponding to position 398 of the polypeptide of SEQ ID NO: 1, (ii) a Coryneform microorganism that comprises the protein of (i), and (iii) a method for producing homoserine or homoserine-derived L-amino acids, wherein said method comprises culturing the microorganism of (ii), are allowable over the prior art of record.

Conclusion
Claims 1-2, 4-10, 19-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 14, 2021